Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on April 7, 2021, in which: 
Claims 1, 2, 3, 5, 8, 13, 14, 15, 17, 18, 19, 21, and 24 are currently amended .  
Claims 1-8 and 13-24 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 13-24 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6, 8, 13-22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US-20040260575-A1 (herein “Massey”), and further in view of Pub No.: US 2004/0049417 A1 (herein “Nickerson”).

	Claims 1, 13, and 17
	Consider claim 1, Massey teaches a method comprising: 
detecting that a client device accesses a mobile client application or a website via a web browser (see Massey Fig. 3, [0039] note viewer accesses production company website); 
(see Massey Fig. 3, Fig. 5, [0039], [0054] note viewer selects to view the storyboard synopsis 500 or the trailer of the movie); 
based on the user interaction with the one or more digital images or the video shown via the mobile client application or the website, providing for display on the client device by the at least one processor, a selectable option to view the electronic survey (see Massey Fig. 7, [0059] note the user selects cast 705 from the option menu screen display 700); and
after detecting a selection of the selectable option to view the electronic survey, providing for display on the client device, the electronic survey comprising a survey question (see Massey Fig. 7, [0059] note once the user selects cast 705 on option menu screen display 700, a listing of approximately 10-15 characters are listed for the viewer to choose the actor for a particular role).
Massey fails to teach the survey question identifying the mobile client application or the website.  Nickerson provides a survey question that identifies the website (see Nickerson Fig. 4, Fig. 6, [0014], [0069]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Massey to include the recited teach of Nickerson.  Such a modification would improve Massey by reducing problems with providing user feedback on a specific website (see Nickerson [0008], [0009]). 
	Claim(s) 13 and 17 is/are rejected for at least the same reason(s) set forth in claim 1.

	Claims 2, 14, and 18
	Consider claim 2, Massey as modified by Nickerson teaches further comprising: 
identifying the user interaction comprises identifying the user interaction with the one or more digital images or the video shown via the mobile client application related to the electronic survey (see Massey Fig. 3, Fig. 5, [0039], [0054] note viewer selects to view the storyboard synopsis 500 or the trailer of the movie); and
providing the electronic survey comprises providing the electronic survey comprising the survey question identifying the mobile client application (see Massey Fig. 7, [0059] note once the user selects cast 705 on option menu screen display 700, a listing of approximately 10-15 characters are listed for the viewer to choose the actor for a particular role)..  
Claim(s) 14 and 18 is/are rejected for at least the same reason(s) set forth in claim 2.
	
Claims 3, 15, and 19
	Consider claim 3, Massey as modified by Nickerson teaches wherein providing the electronic survey comprising providing a question querying a user to rate the mobile client application or the website (see Nickerson see Nickerson Fig. 4, Fig. 6, [0014], [0069] note please use the scale to rate this page).  
Claim(s) 15 and 19 is/are rejected for at least the same reason(s) set forth in claim 3.

	Claims 4, 16, and 20
	Consider claim 4, Massey as modified by Nickerson wherein identifying the user interaction with the one or more digital images or the video shown via the mobile client application or the website comprises: 
identifying a user selection from the client device to play the video shown via the mobile client application or the website (see Massey [0039], [0046] note view selects to play the trailer); and 
detecting that the client device played the video using the mobile client application (see Massey [0040] note upon the user selecting to view the video trailer, displaying the video trailer to the viewer).
Claim(s) 16 and 20 is/are rejected for at least the same reason(s) set forth in claim 4.

	Claims 5 and 21
	Consider claim 5, Massey as modified by Nickerson teaches 
providing the selectable option comprises providing the selectable option for display within a first graphical user interface of a client device (see Massey Fig. 7, note option menu display screen 700); 
providing the electronic survey comprises providing the electronic survey comprising the survey question for display within a second graphical user interface of the client device (see Massey [0059] note viewer is presented with a screen displaying a listing of approximately 10-15 characters from the film and the viewer can choose the actor in the photograph for a particular role).


	Claims 6 and 22
	Consider claim 6, Massey as modified by Nickerson teaches wherein identifying the user interaction with the mobile client application or the website comprises identifying a user selection from the client device to upload an image file comprising the one or more digital images or a video file comprising the video via the mobile client application or the website (see Massey [0031], [0039] note production company creates the storyboard synopsis with pictorial representations to be provided to the website and be downloaded by the viewer.  Considering the web site has a trailer to provide, similarly it would need to be provided to the website for the viewer to download.  Similarly paragraph [0047] and [0061] explain the viewer downloading the screenplay, viewing the video from the production site, and daily clips).
Claim(s) 22 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 8 and 24
	Consider claim 8, Massey as modified by Nickerson teaches further comprising: 
receiving, from the client device, an indication of a selection for a selectable response option to the survey question (see Massey Fig. 3, [0040], [0041] note after viewing the storyboard/trailer, offering the viewer with options to purchase production company stock); 
determining the selectable option relates to an additional survey question concerning the mobile client application or the website (see Massey Fig. 3, [0040], [0041] note after the viewer selects to purchase production company stock, providing an order form questionnaire fill out, followed by votes for production options); and 
providing, to the client device, the additional survey question concerning the mobile client application or the website (see Massey Fig. 3, [0040], [0041] note providing an order form questionnaire fill out, followed by votes for production options).
Claim(s) 24 is/are rejected for at least the same reason(s) set forth in claim 8.

Claims 7 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Massey as modified by Nickerson, and further in view of Patent No.: US-7133834-B1 (herein “Abelow”).

	Claims 7 and 23
	Consider claim 7, Massey as modified by Nickerson teaches further comprising: 
identifying the user interaction with the one or more digital images or the video shown via the mobile client application or the website by detecting a selection of the video from the one or more videos (see Massey Fig. 3, Fig. 5, [0039], [0054] note viewer selects to view the storyboard synopsis 500 or the trailer of the movie).
Massey as modified by Nickerson fails to teach providing, for display on the client device, ratings for one or more videos accessible through the mobile client application or the website.  Adebow explains providing a survey to a software application user for rating "this software" (see Adebow Fig. 24, col. 32 line 61- col 33 line 12).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Massey as modified by Nickerson to include the recited teaching of Adebow. Such a modification would improve Massey as modified by Nickerson by improving the management of businesses, the quality of products and services, and customer satisfaction (see Adebow col. 9 lines 21-24).
Claim(s) 23 is/are rejected for at least the same reason(s) set forth in claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647